Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “the content comprising video content and audio content and points in time; display video content of the selected exercise class; synchronize first user activity information to the points in time, the first user activity information is numerical information based on physical activity by a first user associated with movement of the first stationary exercise device during a portion of the selected exercise class; receive, via a computer network from a control station, activity information synchronized to the points in time for other exercise participants that have participated in a previous replay of at least the portion of the selected exercise class”, (with respect to Claim 20) “receiving content comprising the selected exercise class and points in time over a network; displaying the content of the selected exercise class on the at least one display screen; receiving, from a control station, first activity information synchronized to the points in time during at least a portion of the selected exercise class, wherein the first activity information is associated with a movement of a first stationary exercise device; receiving, from the control station, second activity 
Providing streaming exercise class with a dynamically updated ranking is well known in the art. For instance, Hurwitz et al. (2008/0015089) in view of Baccarella-Garcia (2011/0224999) teaches providing streaming exercise class with a dynamically updated ranking. However, Hurwitz in view of Baccarella-Garcia is silent on “the content comprising video content and audio content and points in time; display video content of the selected exercise class; synchronize first user activity information to the points in time, the first user activity information is numerical information based on physical activity by a first user associated with movement of the first stationary exercise device during a portion of the selected exercise class; receive, via a computer network from a control station, activity information synchronized to the points in time for other exercise participants that have participated in a previous replay of at least the portion of the selected exercise class”, or “receiving content comprising the selected exercise class and points in time over a network; displaying the content of the selected exercise class on the at least one display screen; receiving, from a control station, first activity information synchronized to the points in time during at least a portion of the selected exercise class, wherein the first activity information is associated with a movement of a first stationary exercise device; receiving, from the control station, second activity information over the network, the second activity information synchronized to the points in time”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715